
	
		I
		111th CONGRESS
		1st Session
		H. R. 1978
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Ms. Woolsey (for
			 herself, Mr. Gary G. Miller of
			 California, Mr. Stark,
			 Ms. Jackson-Lee of Texas, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To authorize the Attorney General to make grants to
		  improve the ability of State and local governments to prevent the abduction of
		  children by family members, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Family Abduction Prevention Act of
			 2009.
		2.FindingsCongress finds that—
			(1)each year more
			 than 203,000 children in the United States (approximately 78 percent of all
			 abducted children) are abducted by a family member, usually a parent;
			(2)more than half of
			 the parents who abduct their children have a history of alcohol or substance
			 abuse, a criminal record, or a history of violence;
			(3)the most common
			 motive for family abduction is revenge against the other parent, not protecting
			 the child’s safety;
			(4)children who are
			 abducted by family members suffer emotional, psychological, and often physical
			 abuse at the hands of their abductors;
			(5)children who are
			 victims of family abductions are forced to leave behind family, friends, their
			 homes, their neighborhoods, their schools, and all that is familiar to
			 them;
			(6)children who are
			 victims of family abductions are often told that the parent who did not abduct
			 the child has died, does not love them, or will harm them;
			(7)children who are
			 abducted by their parents or other family members are sometimes forced to live
			 in fear of discovery and may be compelled to conceal their true identity,
			 including their real names, family histories, and even their gender;
			(8)children who are
			 victims of family abductions are often denied the opportunity to attend school
			 or to receive health and dental care;
			(9)child
			 psychologists and law enforcement authorities now classify family abduction as
			 a form of child abuse;
			(10)approximately 70
			 percent of local law enforcement agencies do not have written guidelines for
			 what to do in the event of a family abduction or how to facilitate the recovery
			 of an abducted child;
			(11)the first few
			 hours of a family abduction are crucial to recovering an abducted child, and
			 valuable hours are lost when law enforcement is not prepared to employ the most
			 effective techniques to locate and recover abducted children;
			(12)when parents who
			 may be inclined to abduct their own children receive counseling and education
			 on the harm suffered by children under these circumstances, the incidence of
			 family abductions is greatly reduced; and
			(13)where practiced,
			 the flagging of school records has proven to be an effective tool in assisting
			 law enforcement authorities find abducted children.
			3.DefinitionsIn this Act:
			(1)Family
			 abductionThe term family abduction means the
			 taking, keeping, or concealing of a child or children by a parent, other family
			 member, or person acting on behalf of the parent or family member, that
			 prevents another individual from exercising lawful custody or visitation
			 rights.
			(2)FlaggingThe
			 term flagging means the process of notifying law enforcement
			 authorities of the name and address of any person requesting the school records
			 of an abducted child.
			(3)Indian
			 tribeThe term Indian tribe means any Indian tribe,
			 band, nation, or other organized group or community, including any Alaska
			 Native village or regional or village corporation as defined in or established
			 pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.),
			 which is recognized as eligible for the special programs and services provided
			 by the United States to Indians because of their status as Indians.
			(4)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern
			 Mariana Islands, American Samoa, Guam, the Virgin Islands, any territory or
			 possession of the United States, and any Indian tribe.
			4.Grants to
			 States
			(a)Matching
			 grantsThe Attorney General shall make grants to States for
			 projects involving—
				(1)the extradition of
			 individuals suspected of committing a family abduction;
				(2)the investigation
			 by State and local law enforcement agencies of family abduction cases;
				(3)the training of
			 State and local law enforcement agencies in responding to family abductions and
			 recovering abducted children, including the development of written guidelines
			 and technical assistance;
				(4)outreach and media
			 campaigns to educate parents on the dangers of family abductions; and
				(5)the flagging of
			 school records.
				(b)Matching
			 requirementNot less than 50 percent of the cost of a project for
			 which a grant is made under this section shall be provided by non-Federal
			 sources.
			5.Authorization of
			 appropriationsFor the purpose
			 of carrying out this Act, there are authorized to be appropriated to the
			 Attorney General such sums as may be necessary for each of the fiscal years
			 2010, 2011, and 2012.
		
